Order entered October 30, 2017




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-17-00191-CV

  AUBREY THOEDE, IMPROPERLY NAMED AS AUBREY THOEDE D/B/A DIRT
FREE CARPET, DIRT FREE CARPET & UPHOLSTERY CLEANING, INC. AND DFC
                  INTERIOR SERVICES, INC., Appellants

                                           V.

               STEVE WORTHAM AND KARIN WORTHAM, Appellees

                    On Appeal from the County Court at Law No. 5
                                Collin County, Texas
                        Trial Court Cause No. 005-01524-2014

                                       ORDER
      Before the Court is appellants’ October 26, 2017 unopposed motion to extend time for

filing reply brief. We GRANT the motion and ORDER the reply brief be filed no later than

November 3, 2017.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE